Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-14, 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant remarks p. 7-12 are persuasive.
The amendment(s) to the claim(s) is sufficient to overcome the double patenting rejection from the previous office action.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, a plurality of optical elements arranged in an array; a plurality of electrodes coupled in communication with the plurality of optical elements, each of the plurality of electrodes including an active electrode area coupled to be in communication with one of the plurality of optical elements to stimulate a biological process a nerve system interacting with the plurality of electrodes arranged in the array and mapped to the plurality of electrodes to produce a corresponding pattern of responsive electrical signals and monitor the biological process by transmitting the corresponding pattern of responsive electrical signals from the plurality of electrodes to the plurality of optical elements which produce two-dimensional optical output signals in the array based on the corresponding pattern of responsive electrical signals as monitored information, wherein the responsive electrical signals are converted to the two-dimensional optical output signals in the array by the plurality of optical elements such that the two-dimensional optical output in the array indicate a corresponding electrical pattern monitored from the biological process in the nerve system.
Kennedy (US 20080221645 A1) teaches optical reading of neural signals using quantum dots with CCD array but does not teach a plurality of electrodes as recited (Abstract; Fig. 1-2; [0015]; [0025]-[0027]).
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792